United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2482
                                   ___________

Robert Stofiel,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *       [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                             Submitted: January 14, 1999
                                 Filed: January 28, 1999
                                  ___________

Before BOWMAN, Chief Judge, MURPHY, Circuit Judge, and VIETOR,1 District
      Judge.
                            ___________

PER CURIAM.

      Robert Stofiel appeals the decision of the District Court affirming the
Commissioner's denial of Stofiel's applications for disability insurance benefits and
supplemental security income benefits. Having carefully considered the appeal, we
conclude that no error of law appears and that the denial of benefits is supported by
substantial evidence on the administrative record as a whole. Because an opinion by


      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
this Court would lack precedential value, the judgment of the District Court is, without
further discussion, affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-